Citation Nr: 0616734	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-31 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from August 1959 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and November 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

The veteran originally submitted a claim for entitlement to 
nonservice-connected disability pension benefits in March 
2001.  The claim was denied in July 2001 and notice provided 
that same month.  The basis for the denial was that the 
veteran did not have qualifying wartime service.  The RO 
construed a September 2001 statement from the veteran as a 
notice of disagreement (NOD) with the denial of the pension 
claim.  The RO later issued a statement of the case (SOC) in 
September 2002.

The veteran submitted a VA Form 21-527, Income-Net Worth and 
Employment Statement, along with documentation of medical 
expenses for periods in 2001 and 2002, in September 2002.  
The veteran indicated that the information was to support his 
request to be exempt from co-payments for VA treatment and 
prescriptions.

The veteran later submitted a VA Form 9, Appeal to the Board 
of Veterans' Appeals, in October 2002.  He indicated that he 
wished to appeal all of the issues listed on the SOC, at that 
time the only SOC issued related to the denial of entitlement 
to a nonservice-connected disability pension.  However, in 
block 10 of the form the veteran appeared to be arguing in 
favor of his claim for service connection.  The RO did not 
treat the VA Form 9 as a substantive appeal of the pension 
issue.

The Board finds that the Form 9 would be a timely appeal of 
the pension issue if the veteran intended it in that manner.  
Given that the form is not clear as to the veteran's 
intentions, he should be contacted and asked if he intended 
it as an appeal of the pension issue.  If so, then the claim 
should be further developed as required.  

The veteran submitted additional evidence in support of the 
PTSD issue at the time of his Travel Board hearing in June 
2004.  He waived consideration by the agency of original 
jurisdiction (AOJ).  However, as the PTSD issue is being 
remanded, the AOJ will have an opportunity to review the 
evidence in the first instance.  See 38 C.F.R. § 20.1304(c) 
(2005).  


The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran had active military service from August 1959 
to July 1963.

2.  The veteran did not serve in the Republic of Vietnam and 
did not visit or have duty in the Republic of Vietnam during 
his period of military service.

3.  The veteran's prostate cancer was first manifested in 
2001 and is not related to his military service.


CONCLUSION OF LAW

The veteran's prostate cancer is not the result of disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1101, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, malignant tumors may be 
presumed to have been incurred during service if the symptoms 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 CF.R. §§ 3.307, 3.309 (2005).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2005) are met.  See 
38 C.F.R. § 3.309(e) (2005).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include prostate cancer.  
See 38 C.F.R. § 3.309(e).  In general, for service connection 
to be granted for one of these diseases, it must be 
manifested to a degree of 10 percent or more at any time 
after service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2005); 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001).  A 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2005) (emphasis added).

The Board notes that 38 U.S.C. § 1116 was amended by section 
201 of VEBEA, effective December 27, 2001.  Specifically, 
section 201(c) of the VEBEA amended 38 U.S.C. § 1116 so as to 
establish a statutory presumption of exposure to herbicide 
agents for veterans that served in Vietnam during the Vietnam 
era, as noted above.  

The veteran served on active duty from August 1959 to July 
1963.  Service personnel records associated with the claims 
file show that he served onboard the USS Plumas County (LST 
1083) from November 1959 to August 1961 and the USS Henry B. 
Wilson (DDG 7) from September 1961 to July 1963.  

In this case the veteran's service medical records (SMRs) do 
not reflect any evidence of prostate cancer or symptomatology 
that could later be associated with the cancer.  There is a 
significant amount of private treatment records associated 
with the claims file that address unrelated medical 
conditions dating from November 1983 to March 1998.  There is 
no mention of prostate cancer in those records.

The first evidence of the veteran having prostate cancer is 
contained in VA treatment records that reflect a diagnosis, 
based on a pathology report of a biopsy of the prostate, in 
August 2001.  The veteran does not dispute the date of onset.  

The veteran does not contend that his prostate cancer is 
directly related to service and the evidence does not support 
such a finding.  Rather, he has argued that he was on a ship 
that was in the waters off of Vietnam and that his exposure 
to herbicides occurred at that time.  He made this argument 
several times in written statements to the RO.

However, at his Travel Board hearing in June 2004, the 
veteran conceded that he was never in a port in Vietnam.  He 
said that he was not sure how close he was to Vietnam while 
serving on the Plumas County.  (Transcript p. 3).  The 
veteran testified that he understood that there was spraying 
of herbicides in Vietnam in 1961 and that there was a 
possibility that his ship may have been close enough in the 
territorial waters of Vietnam that the air currents could 
have carried the herbicide out to sea.  He again stated that 
he was never in Vietnam.  (Transcript p. 4).  The veteran 
also testified that he understood that the law required that 
he actually be in Vietnam [for presumptive service 
connection] and he never was.  He further testified that he 
hoped that the law would be changed.  (Transcript p. 5).  

The evidence of record does not support a finding that the 
veteran's prostate cancer is related to service.  The SMRs 
are negative for the cancer, and there is no objective 
medical evidence to indicate symptoms or diagnosis of the 
cancer within one year after service.  The veteran's prostate 
cancer was first diagnosed approximately 38 years after 
service.  There is no medical evidence to relate the cancer 
to the veteran's military service.  Thus service connection 
cannot be established on a direct basis.

The evidence of record shows that the veteran did not serve 
in the Republic of Vietnam and did not visit or have duty in 
Vietnam at any time during his period of service.  Even if it 
were conceded that either one, or both, of his ships were 
offshore from Vietnam, that would not be sufficient to 
satisfy the requirements for the presumption of exposure.  
Thus, he cannot establish service connection for his prostate 
cancer on a presumptive basis under 38 C.F.R. §§ 3.307, 
3.309.  The veteran's claim for service connection for 
prostate cancer is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for prostate cancer.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

The veteran originally submitted a claim for service 
connection for prostate cancer in September 2001.  The RO 
wrote to the veteran in February 2002.  He was informed as to 
what evidence/information was needed to substantiate his 
claim.  He was told what VA would to assist in the 
development of his claim and what he needed to do.  The 
veteran was advised to submit his evidence to the RO.  

The veteran's claim was denied in June 2002.  He submitted 
his notice of disagreement with the decision in July 2002.  
He continued to argue for service connection, primarily on 
the basis of herbicide exposure.

The veteran acknowledged that he had no service in Vietnam at 
his hearing in June 2004.  He also acknowledged that his 
claim could not be granted on a presumptive basis and he did 
not argue for direct service connection.

The veteran has not alleged any prejudice in the development 
of his claim due to any aspect involving notice in this case.  
He has effectively participated in the development of his 
claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran's SMRs were 
obtained.  Numerous private medical records were considered.  
The RO obtained and associated VA treatment records with the 
claims file and the veteran submitted additional VA records 
for consideration.  He was afforded a Travel Board hearing in 
June 2004.  The veteran has not alleged that there is any 
outstanding evidence pertinent to his claim.  


ORDER

Entitlement to service connection for prostate cancer is 
denied.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.

The veteran is seeking service connection for PTSD based on 
several stressors he contends occurred during his military 
service.  He has been diagnosed with PTSD by both a private 
and VA psychiatrist.  

As noted, the veteran served on active duty from August 1959 
to July 1963.  This included service onboard two ships, 
Plumas County and Henry B. Wilson.  

The veteran has repeatedly noted one stressor that occurred 
during boot camp.  He claims that he was unable to swim when 
he entered the Navy and was afraid of the water.  He further 
claims that he was on a high dive at the swimming pool as 
part of his swimming training.  He froze on the high dive and 
was pushed off by another recruit at the direction of his 
drill instructor.  The veteran landed in the deep end of the 
pool and required assistance to get out.  He has said that 
this caused great fear in him at the time and he has relived 
the experience over the years.  The veteran also submitted 
buddy statements attesting that people were pushed off the 
high dive during recruit training.  

It is reasonable to assume that this event occurred as part 
of the veteran's overall swimming qualification.  See 
38 U.S.C.A. § 1154(a) (West 2002).  The question is whether 
or not the event is a sufficient stressor under 38 C.F.R. 
§ 3.304(f).  That is a medical question to be answered by an 
examiner.  See Cohen, supra.

The veteran related additional stressors in a statement dated 
in October 2002 and at his hearing in June 2004.  One 
stressor involved his ship being in a typhoon and that he was 
in fear for his life.  Further, the veteran said that the 
Plumas County was involved in a collision with another vessel 
while involved in offloading equipment on a beach.  His ship 
suffered a hole in the side and required repairs.  This too 
placed him in fear for his life.  Finally, the veteran 
recounted an incident involving an underway replenishment 
evolution between his ship and an aircraft carrier.  His ship 
was hit by a wave and this caused it to break away from the 
carrier.  A line between the ships was severed and knocked 
five crewman off the carrier.  The veteran said that only two 
were recovered.  He testified that he witnessed the event.  
The latter event occurred when he was on the Henry B. Wilson.

The veteran has given rough estimates of dates for the 
events.  However, he should be asked if can provide 
additional information, to include a range of dates that 
would enable the RO to conduct a search for information that 
may be able to verify the veteran's claimed stressors.

The veteran has submitted statements from other veterans that 
were in boot camp at the same time.  He should be asked to 
submit statements from any shipmates that may be able to 
substantiate the events noted by the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
PTSD.  After securing the necessary 
release(s), the RO should obtain these 
records.

2.  The veteran should be contacted and 
requested to provide specific information 
regarding his claimed stressors.  This 
should include the ship he was assigned 
to and where his ship was located at the 
time of the alleged events.  The Board 
notes that the veteran has said that the 
typhoon occurred in early 1960.  He also 
said that the ship collision occurred in 
early 1960.  The veteran testified that 
he thought the replenishment accident 
occurred during his last deployment to 
the Pacific in 1962.  The veteran should 
be advised that he can submit alternate 
forms of evidence to prove the occurrence 
of the stressor, such as a buddy 
statement from someone stationed with him 
on either of the ships, or someone who 
was told about the incidents at the time 
they occurred.

3.  After obtaining a response from the 
veteran, the RO should prepare a request 
to the U. S. Army and Joint Services 
Records Research Center (JSRCC) (formerly 
Center for Unit Records Research (CURR)), 
or other agency as appropriate to obtain 
available deck logs and ship histories, 
and whatever other pertinent records, 
citing to the veteran's claimed unit and 
events at that unit.  If the veteran 
fails to respond to the new request for 
information, an attempt must be made to 
verify the already identified stressors 
as they relate to the veteran's ships as 
identified in his October 2002 statement 
and June 2004 testimony.  

4.  After completing all the development 
actions requested above, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file should be 
reviewed by the examiner as part of the 
overall examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  (The 
examiner is advised that the veteran 
received a diagnosis of PTSD in March 
2003 by a private psychiatrist and is 
treated by VA for PTSD; however, the 
diagnoses were not based on a review of 
verified stressors.)  Regarding the PTSD 
claim, the psychiatric examiner is 
requested to review the summary of 
stressors to be provided and included in 
the claims file, and the examiner should 
consider these events for the purpose of 
determining whether exposure to an in-
service stressor has resulted in PTSD.  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  The report of examination 
should include the complete rationale for 
all opinions expressed.

5.  After the requested development has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, it should be 
returned to the examiner.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


